DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed 08/11/2021, overcome the rejections of the previous Office Action.  The application is in Condition for Allowance.
Allowable Subject Matter
Claims 1-4, 6-13, 15-17 & 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1: The prior art or record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the method of claim 1, specifically comprising:
controlling, in a case the predetermined wind turbine is in the full power generation state, the operation state of the predetermined wind turbine by means of pitch control; and 
controlling, in a case the predetermined wind turbine is in a non-full power generation state, the operation state of the predetermined wind turbine by means of electromagnetic torque control.
Therefore, with respect to Claim 1 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests – 
An enabling method of feedforward control for a wind turbine in a wind farm, which is performed by a wind farm controller, the method comprising: 
obtaining real-time operation data of a predetermined wind turbine in the wind farm; 
inputting the obtained real-time operation data into a predetermined prediction model corresponding to the predetermined wind turbine, to obtain prediction data by the predetermined prediction model; and 
determining whether to enable a feedforward control function for the predetermined wind turbine based on the obtained prediction data to control an operation state of the predetermined wind turbine by predetermined means of feedforward control, 

determining, in a case that the change amount of the prediction data in the predetermined time period is greater than the set value, to enable the feedforward control function for the predetermined wind turbine based on the obtained prediction data, and determining whether the predetermined wind turbine is in a full power generation state after the predetermined time period based on the predicted data; 
controlling, in a case the predetermined wind turbine is in the full power generation state, the operation state of the predetermined wind turbine by means of pitch control; and 
controlling, in a case the predetermined wind turbine is in a non-full power generation state, the operation state of the predetermined wind turbine by means of electromagnetic torque control.
Regarding claims 10: similarly to claim 1, the prior art or record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the device of claim 10, specifically comprising:
control, in a case the predetermined wind turbine is in the full power generation state, the operation state of the predetermined wind turbine by means of pitch control; and 
control, in a case the predetermined wind turbine is in a non-full power generation state, the operation state of the predetermined wind turbine by means of electromagnetic torque control.  
Therefore, with respect to Claim 10 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests – 
An enabling device of feedforward control for a wind turbine in a wind farm, wherein the feedforward control device is a wind farm controller comprising: 
a data obtaining module, configured to obtain real-time operation data of a predetermined wind turbine in the wind farm; 
a prediction module, configured to input the obtained real-time operation data into a predetermined prediction model corresponding to the predetermined wind turbine to obtain prediction data by the predetermined prediction model; and 

determine whether a change amount of the prediction data in a predetermined time period is greater than a set value; and 
determine to enable the feedforward control function for the predetermined wind turbine in a case that the change amount of the prediction data in the predetermined time period is greater than the set value, and determine whether the predetermined wind turbine is in a full power generation state after the predetermined time period based on the predicted data; 
control, in a case the predetermined wind turbine is in the full power generation state, the operation state of the predetermined wind turbine by means of pitch control; and 
control, in a case the predetermined wind turbine is in a non-full power generation state, the operation state of the predetermined wind turbine by means of electromagnetic torque control.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
Spruce (US 2013/0106107) discloses all the Claim limitations elements (see previous Office Actions) with the exceptions of limitations (a-b) described above. 
Moreover, Yoshida (US 2007/0035135) discloses “feedforward control function … control[ing] the power generation state & non-power generation state (see ¶ [0147-0149]). However, Yoshida is not explicit to teach that the “feedforward control function … control[ing] power by means of pitch control (for the full power generation state) & by means of electromagnetic torque control (for the non-full power generation state).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832